Citation Nr: 9930865	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-02 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for dislocation, right 
elbow joint, with small chip medial epicondyle fracture, 
currently rated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This appeal arises from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's dislocation, right elbow joint, with small 
chip medial epicondyle fracture, is manifested by complaints 
of continual pain, frequent swelling, and occasional locking, 
and by objective findings of some limitation of motion due to 
pain, weakness, and fatigue.


CONCLUSION OF LAW

The schedular criteria for an increased rating for 
dislocation, right elbow joint, with small chip medial 
epicondyle fracture, currently rated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5206 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim was remanded by the Board in March 1999 
to obtain VA treatment records from the Hines VA Medical 
Center (VAMC), which records had been identified by the 
veteran as pertaining to his right elbow disability.  During 
the veteran's October 1998 Travel Board hearing he indicated 
he was seen twice a year at Hines for treatment.  Letters 
dated in April 1999 and June 1999 were sent the veteran 
requesting he identify the specific dates of his treatment.  
To date no response has been received from the veteran.  The 
RO requested all treatment records from that facility.  No 
treatment records regarding the right elbow were received.  A 
supplemental statement of the case was issued in July 1999 
continuing the 10 percent rating for the veteran's right 
elbow disability, as no new medical evidence had been 
received.  Accordingly, the veteran's claim has been returned 
to the Board for adjudication.

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible, inasmuch as a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  Although the history of a 
disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

The Board notes a thorough review of the veteran's claims 
file reveals no treatment records for his right elbow 
disability since June 1956.

During a June 1997 VA orthopedic examination, the veteran 
reported an aching, shooting pain up and down the lateral 
area of the right elbow, that he is right-handed, and that he 
worked as a vehicle mechanic.  The examiner indicated he had 
reviewed the claims file.  Upon physical examination range of 
motion of the right elbow was found to be full extension of 0 
degrees with pain, and -5 degrees without pain; forearm 
pronation of 70 degrees with pain, and 60 degrees without; 
and supination of 80 degrees with pain, 75 degrees without.  
Localized tenderness was noted on the medial and lateral area 
of the elbow upon palpation.  Strength of the right upper arm 
was found to be 5/5.  With repetition of flexion and 
extension pain and fatigue resulted.  Flexion was 120 
degrees, and extension was -10 degrees due to pain and 
weakness.  Grip of the right hand was found to be strong, but 
resulted in pain through the arm to the elbow area.  No 
chronic swelling of the elbow was found.  Both elbows were 
found to be 12 1/4 inches when measured.  X-rays revealed 
degenerative joint disease, medial epicondyle fracture 
healing, but not totally solid yet, a possible tiny avulsion 
fracture of the anterior aspect of the olecranon, and triceps 
tendonitis.  The diagnosis was residual of right elbow 
fracture with arthritis and pain in use.

During the veteran's October 1998 Travel Board hearing the 
veteran testified he had problems sleeping due to right arm 
pain, and that his wife had to rub it down during the night; 
that he could not do yard work; that he uses an Ace bandage 
on the right elbow, and has done so for three years; that he 
takes Tylenol and Ibuprofen for pain; that he retired from 
his job as a vehicle mechanic in February 1998, due to his 
right elbow disability; that his right arm swells from his 
hand to his shoulder; that he goes twice a year to the Hines 
VAMC for treatment; that his right elbow sometimes locked up; 
and that he now walks and rides a bicycle for exercise.  His 
wife testified that sometimes the veteran's right arm will 
swell from the hand to the shoulder.

Disabilities of the elbow and forearm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5205-5213.  
Ratings under these codes are provided for the major 
(dominant) and minor arms; as the veteran has reported being 
right-handed, the major ratings are for application.  Normal 
range of flexion of the elbow is 90-145 degrees; normal range 
of pronation is 0-80 degrees; normal range of supination is 
0-85 degrees.  See 38 C.F.R. § 4.71, Plate I.  The RO has 
rated the veteran's right elbow disability by analogy under 
DC 5206, which rates limitation of flexion.  Where the 
particular disability for which the veteran is service-
connected is not listed in the Schedule For Rating 
Disabilities, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The veteran's right elbow symptomatology does not include 
ankylosis; DC 5205 is thus not applicable.   Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

Flexion has been found to be 120 degrees.  DC 5206 provides 
that flexion limited to 45 degrees warrants a 50 percent 
rating for the major arm.  Flexion limited to 55 degrees 
warrants a 40 percent rating for the major arm.  Flexion 
limited to 70 degrees warrants a 30 percent rating for the 
major arm.  Flexion limited to 90 degrees warrants a 20 
percent rating for the major arm.  Flexion limited to 100 
degrees warrants a 10 percent rating for the major arm.  
Flexion limited to 110 degrees warrants a 0 percent 
(noncompensable) rating for the major arm.  Thus, a 
noncompensable rating would be warranted under this code.

Extension has been found to be 0 degrees with pain.  DC 5207 
provides that extension limited to 110 degrees warrants a 50 
percent rating for the major arm.  Extension limited to 100 
degrees warrants a 40 percent rating for the major arm.  
Extension limited to 90 degrees warrants a 30 percent rating 
for the major arm.  Extension limited to 75 degrees warrants 
a 20 percent rating for the major arm.  Extension limited to 
60 degrees warrants a 10 percent rating for the major arm.  
Extension limited to 45 degrees warrants a 10 percent rating 
for the major arm.  Thus, a noncompensable rating would be 
warranted under this code.

As forearm flexion has not been shown to be limited to 100 
degrees, and extension to 45 degrees, DC 5208 is not 
applicable.  As marked cubitus varus or cubitus valgus 
deformity, or ununited fracture of the head of the radius has 
not been shown, DC 5209 is not applicable.  As nonunion of 
the radius and ulna, with flail false joint, has not been 
shown, DC 5209 is not applicable.  As impairment of the ulna 
or radius has not been shown, DC 5211 and DC 5212 are not 
applicable.

Pronation has been found to be 70 degrees, with pain.  DC 
5213 provides that limitation of pronation, where motion is 
lost beyond the middle of the arc, warrants a 30 percent 
rating for the major arm.  Motion lost beyond the last 
quarter of the arc, where the hand does not approach full 
pronation, warrants a 20 percent rating for the major arm.  
Thus, a noncompensable rating, for limitation of pronation, 
would be warranted under this code.

Supination has been found to be 80 degrees, with pain.  DC 
5213 provides that limitation to 30 degrees or less warrants 
a 10 percent rating for the major arm.  Thus, a 
noncompensable rating, for limitation of supination, would be 
warranted under this code.

This does not end the Board's inquiry, however, as the 
veteran's limitation of motion has been shown to include 
increased limitation due to pain, with fatigue and weakness, 
with repetition.  The Court has held that, in rating 
musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  There is 
medical evidence to show that weakness and fatigue results in 
additional functional impairment, but not to a degree that 
would support a higher rating; i.e., a 10 percent rating for 
limitation to flexion to 100 degrees, under DC 5206, as 
flexion without pain has been found to be 120 degrees, or a 
10 percent rating for limitation of extension to 45 degrees 
under DC 5207, as extension without pain has been found to be 
10 degrees, or a 20 percent rating where the hand does not 
approach full pronation under DC 5213, as pronation without 
pain has been found to be 60 degrees, or a 10 percent rating 
where supination is limited to 30 degrees or less under DC 
5213, as supination without pain has been found to be 75 
degrees.  There is, therefore, no basis for the assignment of 
a schedular rating in excess of 10 percent for the veteran's 
right elbow disorder.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.71a, Codes 5214, 5215; DeLuca, supra.

Accordingly, the preponderance of the evidence is against an 
increased rating for the veteran's dislocation, right elbow 
joint, with small chip medial epicondyle fracture, currently 
rated as 10 percent disabling.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased rating for dislocation, right elbow joint, with 
small chip medial epicondyle fracture, currently rated as 10 
percent disabling, is denied.


REMAND

The veteran having submitted a well grounded claim, VA has a 
duty to assist him in its development.  See 38 U.S.C.A. 
§ 5107(a).  This duty as not yet been fully met, and this 
case, therefore, is not ready for appellate disposition for 
the reasons that follow.

The veteran testified he retired from his employment as a 
vehicle mechanic in February 1998, due to his service-
connected disorder.  In that regard he submitted a December 
1998 statement from his employer noting the veteran's poor 
work performance due to right arm complications.  While that 
statement does not indicate the veteran has retired, it does 
indicate the possibility of an extra-schedular rating due to 
employment problems related his service-connected disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1); Fleshman v. Brown, 9 
Vet. App. 406, 412 (1996); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

While the RO, in the July 1997 rating decision on appeal, 
considered submission for an extra-schedular rating, and 
concluded the evidence then of record did not warrant that 
procedure, that decision was prior to the December 1998 
employer statement.  No discussion of consideration of an 
extra-schedular rating was indicated in the July 1999 
supplemental statement of the case (SSOC).

Accordingly the Board finds a remand to the RO for 
consideration of that action is warranted.  When, during the 
course of review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  
38 C.F.R. § 19.9.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to accord due process 
of law, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the 
veteran and advise him of his 
opportunity to submit additional 
evidence that his situation presents 
such an exceptional or unusual 
disability picture, with such 
related factors as marked 
interference with employment, as to 
render impractical the application 
of the regular schedular standards.  
If assistance to the veteran is 
required in this regard, that 
assistance should be provided by the 
RO.  Any evidence obtained should be 
associated with the claims file.

2.  After completion of the above 
the RO should consider whether the 
evidence submitted warrants a 
referral to the appropriate first-
line official(s) for consideration 
of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1).  If 
the determination is adverse to the 
veteran, he should be furnished a 
supplemental statement of the case 
and be afforded an opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to obtain 
additional information and to provide due process of law.  
The Board does not intimate any opinion as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals






